        Case 2:20-cv-00744-JEO Document 1 Filed 05/27/20 Page 1 of 5                      FILED
                                                                                 2020 May-27 PM 02:32
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


Deboris Forte,                               Case No.:

                 Plaintiff,

      vs.                                    COMPLAINT

Medical Data Systems, Inc.,
a foreign corporation,                       JURY TRIAL DEMAND

                 Defendant.




      NOW COMES THE PLAINTIFF, DEBORIS FORTE, BY AND

THROUGH COUNSEL, Matthew Landreau, and for her Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Birmingham, Jefferson County, Alabama.

   3. Venue is proper in the Northern District of Alabama, Southern Division.
     Case 2:20-cv-00744-JEO Document 1 Filed 05/27/20 Page 2 of 5




                                  PARTIES

4. Plaintiff is a natural person residing in City of Birmingham, Jefferson

   County, Alabama.

5. The Defendant to this lawsuit is Medical Data Systems, Inc. (“MDS Inc.”) is

   a foreign corporation that conducts business in the State of Alabama.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect three consumer type debts allegedly owed

   by Plaintiff to Grandview Medical Center. The first debt is in the amount of

   $295.00, the second debt is in the amount of $204.00, and the third debt is in

   the amount of $295.00 (“the alleged Debts”).

7. Plaintiff disputes the alleged Debts.

8. On December 10, 2019, Plaintiff obtained her Equifax and Trans Union

   credit disclosures and noticed Defendant reporting the alleged Debts.

9. On or about February 7, 2020, Plaintiff sent Defendant a letter disputing the

   alleged Debts.

10.On February 9, 2020, T-Mobile, a prospective lender, obtained Plaintiff’s

   Trans Union credit disclosure.

11.On April 21, 2020, Serra Toyota, another prospective lender, obtained

   Plaintiff’s Equifax credit disclosure.
      Case 2:20-cv-00744-JEO Document 1 Filed 05/27/20 Page 3 of 5




12.On April 21, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures, which showed that Defendant failed or refused to flag the

   account reflected by the alleged Debts as disputed, in violation of the

   FDCPA.

13.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

14.Defendant had more than ample time to instruct Experian, Equifax, and

   Trans Union to flag its trade line as Disputed.

15.Defendant’s inaction to have its trade line on Plaintiff’s credit reports

   flagged as disputed was either negligent or willful.

16.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit reports continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.



VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

17.Plaintiff reincorporates the preceding allegations by reference.

18.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.
         Case 2:20-cv-00744-JEO Document 1 Filed 05/27/20 Page 4 of 5




   19.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

      issue in this case is a consumer debt.

   20.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

      ("FDCPA"), 15 U.S.C. §1692a(6).

   21.Defendant's foregoing acts in attempting to collect these alleged debts

      violated 15 U.S.C. §1692e(8) by communicating to any person credit

      information, which is known to be false or should be known to be false,

      including failure to report a disputed debts as disputed.

   22.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   23.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;
       Case 2:20-cv-00744-JEO Document 1 Filed 05/27/20 Page 5 of 5




  c. Statutory costs and attorneys’ fees.

                               JURY DEMAND

     Plaintiff hereby demands a trial by Jury.

DATED: May 27, 2020


                                            By: /s/ Matthew Landreau
                                            Matthew Landreau
                                            Bar Number 4710-A22L
                                            22142 West Nine Mile Road
                                            Southfield, MI 48033
                                            Telephone: (248) 353-2882
                                            Facsimile: (248) 353-4840
                                            E-Mail: matt@crlam.com
                                            Attorneys for Plaintiff,
                                            Deboris Forte
